 


117 HRES 508 EH: Providing for further consideration of the bill (H.R. 3684) to authorize funds for Federal-aid highways, highway safety programs, and transit programs, and for other purposes; and for other purposes.
U.S. House of Representatives
2021-06-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
117th CONGRESS 
1st Session 
H. RES. 508 
In the House of Representatives, U. S., 
 
June 30, 2021 
 
RESOLUTION 
Providing for further consideration of the bill (H.R. 3684) to authorize funds for Federal-aid highways, highway safety programs, and transit programs, and for other purposes; and for other purposes. 
 
 
That during further consideration of the bill (H.R. 3684) to authorize funds for Federal-aid highways, highway safety programs, and transit programs, and for other purposes, pursuant to section 6 of House Resolution 504—  (a)after debate, each further amendment printed in the report of the Committee on Rules accompanying this resolution not earlier considered as part of amendments en bloc pursuant to subsection (b) shall be considered only in the order printed in the report, may be offered only by a Member designated in the report, shall be considered as read, shall be debatable for the time specified in the report equally divided and controlled by the proponent and an opponent, may be withdrawn by the proponent at any time before the question is put thereon, shall not be subject to amendment, and shall not be subject to a demand for division of the question; and  
(b)it shall be in order at any time after debate for the chair of the Committee on Transportation and Infrastructure or his designee to offer amendments en bloc consisting of further amendments printed in the report of the Committee on Rules accompanying this resolution not earlier disposed of, and such amendments en bloc shall be considered as read, shall be debatable for 20 minutes equally divided and controlled by the chair and ranking minority member of the Committee on Transportation and Infrastructure or their respective designees, shall not be subject to amendment, and shall not be subject to a demand for division of the question. 2.All points of order against the further amendments printed in the report of the Committee on Rules or amendments en bloc described in subsection (b) of the first section of this resolution are waived.  
3.It shall be in order without intervention of any point of order to consider concurrent resolutions providing for adjournment during the month of July.  4.The provisions of section 202 of the National Emergencies Act (50 U.S.C. 1622) shall not apply during the remainder of the One Hundred Seventeenth Congress to a joint resolution terminating the national emergency declared by the President on March 13, 2020.  
5.House Resolution 188, agreed to March 8, 2021 (as most recently amended by House Resolution 403, agreed to May 18, 2021), is amended by striking July 1, 2021 each place it appears and inserting (in each instance) July 30, 2021.  Cheryl L. Johnson,Clerk. 